Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claim 19 is directed to a computer-readable storage medium. In light of the spec (see para 156), the computer readable storage medium, may be, for example, a read-only memory (Read-Only Memory, ROM), a random access memory (Random Access Memory, RAM), a magnetic disk, or an optical disk. However, the spec does not indicate that the computer-readable storage medium does not include any non-statutory subject matter. As a result, the term “non-transitory” should be added to the preamble of claim 19.



Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 5/12/2021 and 9/20/2021 have been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-4, 9-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. PG-Publication # 20160165473), in view of Magadevan et al. (U.S. PG-Publication # 2018/0309754).


           Consider claims 1, 10 and 19, Lin et al. clearly disclose an information interaction method, operable by a terminal, comprising:              
           transmitting a target message to a first network node (fig. 3, par. 38 (when the UE 100 attempts to establish a GBR traffic connection in step S310, the UE 100 could control the transceiver 114 to send a RRC connection request message and starting a timer)), and recording first information associated with the first network node; 
           if a response message from the first network node to the target message is not received within a preset time period, storing the first information and second information associated with the terminal (par. 38 (If the UE 100 fails to receive a RRC connection setup message before the timer expires, the establishment the GBR traffic connection would fail correspondingly. This kind of accessing failure event about failing to establish the GBR traffic connection could be referred as a random access (RA) failure event in the disclosure. Under this situation, the measuring module 112_1 could record the RA failure event (corresponding to step S320))); 
           transmitting the first information and/or the second information to a second network node, wherein the second network node is a network node successfully accessed by the terminal (par. 41 (TABLE-US-00004 TABLE 4 plmn-Identity numberOfPreamblesSent maxTxPowerReached failedCellId contentionDetected GBR connection tag
     Besides, the VarGBRConnEstFailReport message could log each of the RA failure event (including historical RA failure events). After the UE 100 reporting the information of Table 4 to the control node when the UE 100 enters the RRC connected mode, the control node would further understand that which of the GBR traffic type suffers from the historical RA failure events and perform appropriate control mechanism to guarantee the QoS level of the GBR traffic)).
          However, Lin et al. do not specifically disclose recording first information associated with the first network node.
          In the same field of endeavor, Magadevan et al. clearly show recording first information associated with the first network node (par. 147 (The terminal ….receiving identification information for use in authorizing the terminal to the communications network; determining, by the security processor, that the second configuration record permits authorization using the identification information; and in response, transmitting an authorization-request message 
associated with the identification information via the communications network)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an information interaction method, as taught by Lin, and show recording first information associated with the first network node, as taught by Magadevan, so that traffic can be handled more efficiently.



          Consider claim 2, and as applied to claim 1 above,
                         claim 11, and as applied to claim 10 above,
 Lin et al. clearly disclose a method, wherein the first network node and the second network node are the same network node, or, the first network node and the second network node are different network nodes (par. 41 ( After the UE 100 reporting the information of Table 4 to the control node when the UE 100 enters the RRC connected mode, the control node would further understand that which of the GBR traffic type suffers from the historical RA failure events and perform appropriate control mechanism to guarantee the QoS level of the GBR traffic); EN: A person skilled in the art can easily arrange the first network node and the second network to be the same, or different).



          Consider claim 3, and as applied to claim 1 above, 
                          claim 12, and as applied to claim 10 above,
Lin et al. clearly disclose a method, further comprising:
          if the response message from the first network node to the target message is received within the preset time period, clearing the first information (par. 3 (in current 3.sup.rd generation partnership project (3GPP) specifications, the network could guarantee higher QoS level for the GBR traffic only after the IMS connection has been 
successfully established between user equipment (UE) and the network); EN: It would be obvious that the first information can be removed after successful connection in order to save memory space).
          


          Consider claim 4, and as applied to claim 1 above,
                          claim 13, and as applied to claim 10 above, 
Lin et al. clearly disclose a method according to claim 1, wherein the first information comprises at least one of the following information: 
          a message type of the target message;
          identification information of an uplink carrying the target message; 
          identification information of an uplink carrier carrying the target message; 
          identification information of the first network node; 
          a network type of the first network node; 
          a list of public land mobile networks (PLMNs) to which the first network node belongs (par. 39 (TABLE-US-00002 TABLE 2 plmn-Identity failedCellId measResultFailedCell measResultNeighCells failedCellId numberOfPreamblesSent contentionDetected maxTxPowerReached)); 
          a tracking area code of the first network node; 
          a radio access network area code of the first network node; 
          location information of the first network node; and, 
          signal quality information of the first network node.



          Consider claim 9, and as applied to claim 1 above,
                          claim 18, and as applied to claim 10 above, 
                          claim 20, and as applied to claim 19 above, 
Lin et al. clearly disclose a method, wherein the step of transmitting the first information and/or the second information to a second network node, comprises:     
          transmitting first indication information to the second network node, wherein the first indication information is used to indicate that the terminal stores the first information and the second information (par. 38 (If the UE 100 fails to receive a RRC connection setup message before the timer expires, the establishment the GBR traffic connection would fail correspondingly. This kind of accessing failure event about failing to establish the GBR traffic connection could be referred as a random access (RA) failure event in the disclosure. Under this situation, the measuring module 
112_1 could record the RA failure event (corresponding to step S320)); EN: The terminal may want to inform the second node that it has recorded the first information and/or second inform so that the second network node may perform the control mechanism); 
          receiving second indication information transmitted by the second network node, wherein the second indication information is used to instruct the terminal to report the first information and/or the second information (par. 41 ( After the UE 100 reporting the information of Table 4 to the control node when the UE 100 enters the RRC connected mode, the control node would further understand that which of the GBR traffic type suffers from the historical RA failure events and perform appropriate control mechanism to guarantee the QoS level of the GBR traffic); EN: It would be obvious for the second network node to want to receive the first information and/or second information in order to perform the control mechanism); 





         Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. PG-Publication # 20160165473), in view of Magadevan et al. (U.S. PG-Publication # 2018/0309754), and in view of Park et al. (U.S. PG-Publication # 2017/0245135). 


          Consider claim 5, and as applied to claim 1 above,
                          Claim 14, and as applied to claim 10 above, 
Lin et al. clearly disclose the method as described.
          However, Lin et al. do not specifically disclose MAC.
          In the same field of endeavor, Park et al. clearly show: 
          media access control (MAC) parameter of the terminal (par. 89 (the request message may include an HPLMN and a unique identifier (for example, a media access control (MAC) address or an internet protocol (IP) address) of the electronic device 101)); 
          radio link control (RLC) parameter of the terminal; 
          radio resource information used by the terminal when transmitting the target message; and, 
         the number of interaction failures between the terminal and the first network node.                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an information interaction method, as taught by Lin, and show MAC, as taught by Park, so that traffic can be handled more efficiently.






         Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. PG-Publication # 20160165473), in view of Magadevan et al. (U.S. PG-Publication # 2018/0309754), and in view of Park et al. (U.S. PG-Publication # 2017/0245135), and in view of Parkvall et al. (U.S. PG-Publication # 2017/0331670).


          Consider claim 6, and as applied to claim 5 above,
                          claim 15, and as applied to claim 14 above, 
Lin et al. clearly disclose the method as described.
          However, Lin et al. do not specifically disclose clearing MAC parameter.
          In the same field of endeavor, Parkvall et al. clearly show: 
         when the second information comprises the MAC parameter of the terminal, the method further comprises: clearing an MAC entity (par. 578 (UE search space modifications such as add/delete/move may be signaled explicitly, e.g., in a previously received DCI or MAC control element)); 
         when the second information comprises the RLC parameter of the terminal, the method further comprises: clearing an RLC entity (par. 681 (The transmitting RLC entity in one endpoint (e.g., in the BS or UE) of the end-to-end RLC layer of Alt. 2 and Alt. 3 above buffers each transmitted packet until this is positively acknowledged by the receiving RLC entity (e.g., in the UE or BS) where after it is removed from the buffer)); 
         when the second information comprises the radio resource information used by the terminal when transmitting the target message, the method further comprises: clearing radio resources at which the target message is transmitted by the terminal (par. 915 (To benefit from the reduced average resource utilization, scheduling needs to be sufficiently fast to utilize the “freed up” resources for other services)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an information interaction method, as taught by Lin, and show clearing MAC parameter, as taught by Parkvall, so that traffic can be handled more efficiently.






         Claims 7-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. PG-Publication # 20160165473), in view of Magadevan et al. (U.S. PG-Publication # 2018/0309754), and in view of Yi et al. (U.S. PG-Publication # 2004/0229626).

          Consider claim 7, and as applied to claim 1 above,
                          claim 16, and as applied to claim 10 above, 
it is being rejected for the same reason as set forth in claim 1, except the target message is a connection request message transmitted by the terminal in an idle state.
          In the same field of endeavor, Yi et al. clearly show:
          the target message is a connection request message transmitted by the terminal in an idle state (fig. 4, par. 3 (establishing an RRC connection that is an initial connection established between a terminal in idle state and a UTRAN in a UMTS (Universal Mobile Telecommunication System), and specifically, a method and apparatus facilitating a terminal sending an RRC connection request message, receiving a first channel for a certain time)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an information interaction method, as taught by Lin, and show the target message is a connection request message transmitted by the terminal in an idle state, as taught by Yi, so that traffic can be handled more efficiently.



          Consider claim 8, and as applied to claim 1 above,
                          claim 17, and as applied to claim 10 above, 
it is being rejected for the same reason as set forth in claims 1 and 2, except the target message is a connection request message transmitted by the terminal in a connected state.
          In the same field of endeavor, Yi et al. clearly show:
          the target message is a connection request message transmitted by the terminal in a connected state (par. 27 (The RRC state refers to whether there exists a logical connection between the RRC of the terminal 10 and the RRC of the UTRAN 20. If there is a connection, the terminal 10 is said to be in RRC connected state)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an information interaction method, as taught by Lin, and show the target message is a connection request message transmitted by the terminal in a connected state, as taught by Yi, so that traffic can be handled more efficiently.


         reporting the first information and/or the second information to the second network node according to the second indication information (par. 41 (After the UE 100 reporting the information of Table 4 to the control node when the UE 100 enters the RRC connected mode, the control node would further understand that which of the GBR traffic type suffers from the historical RA failure events and perform appropriate control mechanism to guarantee the QoS level of the GBR traffic)).




Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
March 14, 2022